Citation Nr: 9903731	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Legal entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant had verified new Philippine Scout service from 
September 1946 to April 1947.  



FINDING OF FACT

The appellant served as a new Philippine Scout from September 
1946 to April 1947.


CONCLUSION OF LAW

The appellant's service does not qualify for non-service-
connected pension benefits.  38 U.S.C.A. § 107, 1521 (West 
1991); 38 C.F.R. § 3.8 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) concludes, for reasons 
summarized below, that the law, rather than the evidence, is 
dispositive in this case.  Therefore, the claim is denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The appellant contends he is entitled to non-service-
connected disability and old age pension because of his 
service from September 1946 to April 1947.   The appellant 
contends he is exempt from the provisions of Pub. L. 190, 
79th Congress, because he is now a naturalized United States 
citizen. 

In accordance with 38 U.S.C.A. § 1521(a), the Secretary shall 
pay to each veteran of a period of war who meets the 
necessary service requirements and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct, pension at 
the prescribed rate.  A veteran meets the service 
requirements of this section if such veteran has served in 
the active military, naval, or air service:  (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.   38 U.S.C.A. § 1521(j).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed; to 
have been active military, naval, or air service for the 
purposes of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412 (a)), and 
23 of this title.    All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Pub. Law 190, 79th Congress (Act of October 6, 
1945), as it constituted the sole authority for such 
enlistments during that period.  Service of persons enlisted 
under  Pub. L. 190 is included for compensation and 
dependency and indemnity compensation, but not for pension 
benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.8(b).

The Board notes that appellant contends Pub. L. 190 does not 
apply to him because he is currently a United States citizen. 
The Court has found that the determinative factor for 
entitlement to VA non-service connected pension benefits is 
not citizenship but the type of service.   Fazon v. Brown, 9 
Vet. App. 319 (1996). Therefore, as there is no verification 
by the service department of service that would make the 
appellant basically eligible for pension purposes, there is 
no basis for an award of pension benefits.

Although it has been verified the appellant served from 
September 1946 to April 1947, he is not, by law, entitled to 
pension for that period of service because he served as a new 
Philippine Scout.  The law specifically excludes such service 
from the definition of active service for purposes of 
entitlement to pension.  The Board thus finds that the basic 
eligibility requirements for non-service-connected pension 
benefits have not been satisfied regarding the appellant's 
period of new Philippine Scout service from September 1946 to 
April 1947.  Therefore, the appellant's claim for entitlement 
to non-service-connected pension benefits has no legal merit 
and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

The claim for non-service-connected pension benefits is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

